     Case 2:19-cv-02112-APG-DJA Document 14 Filed 05/11/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      REGINA BROWNE,                                       Case No. 2:19-cv-02112-APG-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      WALMART-NEIGHBORHOOD MARKET
 9    D/B/A WALMART, INC., ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Counsel Van Law Firm’s Motion to

13   Withdraw as Counsel for Plaintiff (ECF No. 13), filed on May 7, 2020. Pursuant to Local Rule

14   (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a case except by leave of Court

15   after notice has been served on the affected client and opposing counsel.” See LR IA 11-6(b).

16   Having reviewed the motion, the Court finds that requirements of LR IA 11-6(b) have been met.

17   Mr. Lewis indicates that Plaintiff and his firm have reached a substantial impasse in

18   representation necessitating withdrawal. The Court will require that Plaintiff Browne notify the

19   Court by June 1, 2020 as to her intent to proceed pro se or with other representation. Failure to

20   do so may result in dispositive sanctions

21          IT IS HEREBY ORDERED that Plaintiff’s Counsel Van Law Firm’s Motion to

22   Withdraw as Counsel for Plaintiff (ECF No. 13) is granted.

23          IT IS FURTHER ORDERED that Plaintiff Browne shall notify the Court as to whether

24   she intends to proceed pro se or retain counsel by June 1, 2020. Failure to notify the Court as to

25   her representation status may subject her to dispositive sanctions, including a recommendation for

26   dismissal of this action.

27

28
     Case 2:19-cv-02112-APG-DJA Document 14 Filed 05/11/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 2   address of Plaintiff to the civil docket and send a copy of this Order to Plaintiff’s last known

 3   address:

 4          Regina Browne

 5          4555 Karen Avenue, Apt. #15

 6          Las Vegas, NV 89121

 7          702-884-3915

 8          DATED: May 11, 2020.

 9
                                                           DANIEL J. ALBREGTS
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  Page 2 of 2
